DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II (claims 1, 2, and 10) in the reply filed on 1/4/2022 is acknowledged.  The traversal is on the ground(s) that since each of the identified species of the display device in claims 2-11 are obvious variants of each other because they share the common feature of “one of the first polarizing film and the second polarizing film directly contacts one of the two first conductive layers of the first electronically controlled phased retardation module.  This is not found persuasive because even though the identified species I-IV may share a particular common feature, the said feature does not automatically imply that the species I-IV are obvious variants of each other.  Examiner notes that each of Species I-IV are patentably distinct embodiments of the invention having mutually exclusive features because they have respectively different configurations of polarizing films and electronically controlled phase retardation modules that are non-obvious variants as noted in the Requirement for Restriction/Election mailed on 11/12/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-9 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking 1/4/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (U.S. 2018/0321523).

Regarding claim 1, Robinson discloses a display device (100, Fig. 16A; page 5, para [0126]), comprising a first polarizing film (combination of: 210 and 212, Fig. 16A; page 5, para [0127]), a pixel array module (214, Fig. 16; page 5, para [0127]), a second polarizing film (combination of: 218 and 330A, Figs. 16A and 16B; page 5, para [0127]; page 13, para [0243]), and a first electronically controlled phase retardation module (combination of: 415, 411, 314, 409, 413, Figs. 3, 16A, 16B; page 7, para [0155-0156]), wherein:

	the second polarizing film (combination of: 218 and 330A, Fig. 16) is disposed in overlap with the pixel array module (214, Fig. 16); and
	the first electronically controlled phase retardation module (combination of: 415, 411, 314, 409, 413, Figs. 3 and 16) is disposed in overlap with the pixel array module (214, Fig. 16), wherein the first electronically controlled phase retardation module (combination of: 415, 411, 314, 409, 413, Figs. 3 and 16) comprises a first liquid crystal layer (314, Figs. 3 and 16; page 7, para [0155]), two first alignment layers (411 and 409, Figs. 3 and 16; page 7, para [0156]), and two first conductive layers (415 and 413, Figs. 3 and 16; page 7, para [0156]), the first liquid crystal layer (314, Figs. 3 and 16) and the two first alignment layers (411 and 409, Figs. 3 and 16) are disposed between the first two conductive layers (415 and 413, Figs. 3 and 16), the second polarizing film (combination of: 218 and 330A, Figs. 16A and 16B) is located between the pixel array module (214, Fig. 16A) and the first electronically controlled phase retardation module (combination of: 415, 411, 314, 409, 413, Figs. 16A and 16B), and the second polarizing film (combination of: 218 and 330A, Fig. 16) directly contacts one of the two first conductive layers (combination of: 218/330A of the second polarizing film directly contacts one of the two first conductive layers 415, Fig. 16B) of the first electronically controlled phase retardation module (combination of: 415, 411, 314, 409, 413, Figs. 3 and 16).

Regarding claim 2, Robinson discloses a display device with all the limitations above and further discloses a third polarizing film (combination of: 318 and 330B, Figs. 3 and 16; page 6, para .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. 2018/0321523).

Regarding claim 10, Robinson discloses a display device with all the limitations above and further discloses a backlight module (20, Fig. 16A; page 5, para [0126]), disposed in overlap with the pixel array module (214, Fig. 16A) and the first electronically controlled phase retardation module (combination of: 415, 411, 314, 409, 413, Figs. 3 and 16A), wherein the first electronically controlled phase retardation module (combination of: 415, 411, 314, 409, 413, Figs. 3 and 16A) is located on a light output side of the pixel array module (214, Fig. 16A).

Robinson does not expressly disclose that the first electronically controlled phase retardation module (combination of: 415, 411, 314, 409, 413, Fig. 16A) is located between the pixel array module (214, Fig. 16A) and the backlight module (20, Fig. 16A).  However, Robinson discloses art recognized equivalent embodiments of the invention wherein the first electronically controlled phase retardation module (combination of: 415, 411, 314, 409, 413, Figs. 2C, 3, and 16A) can be located on a light output side of the pixel array module (214, Fig. 16A) or between 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the first electronically controlled phase retardation module (combination of: 415, 411, 314, 409, 413, Fig. 16A) such that the first electronically controlled phase retardation module (combination of: 415, 411, 314, 409, 413, Figs. 2C and 3) is located between the pixel array module (214, Figs. 2C and 3) and the backlight module (20, Figs. 2C and 3) in order to obtain the benefits of an art recognized equivalent display device that can improve off-axis privacy by means of luminance reduction and privacy level increase over wide polar regions as taught by Robinson (page 10, para [0193]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871